Citation Nr: 9916113	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-14 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1988 to May 
1992.  This appeal arises from a March 1993 rating decision 
of the Roanoke, Virginia, regional office (RO) which denied 
service connection for a personality disorder and bilateral 
foot disorder.  

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in May 1997 for the purpose of obtaining additional 
factual and medical evidence, and it has been returned to the 
Board for appellate review.

The Board notes that the claim developed on appeal is service 
connection for a personality disorder, rather than an 
acquired psychiatric disorder.  This was also noted in the 
May 1997 remand and the RO thereafter indicated that the 
issue of service connection for an acquired psychiatric 
disorder had not been developed for appellate review.  
Nevertheless, the Board has framed the issue herein as 
service connection for an acquired psychiatric disorder as 
the veteran is essentially claiming service connection for 
his nervous disorder, however diagnosed.  To limit the claim 
to a personality disorder, especially in light of diagnoses 
of acquired disorders, would needlessly prolong his appeal.  
In view of the favorable decision on this matter herein, he 
is not prejudiced by the Board's characterization of the 
issue.


FINDINGS OF FACT

1.  Service medical records indicate that the veteran 
received treatment for bilateral plantar fasciitis and a 
personality disorder with schizoid and paranoid features.

2.  Since his discharge, the veteran has complained of 
recurrent bilateral foot pain and been diagnosed as having 
chronic plantar fasciitis.

3.  In April 1998, a VA examiner opined that the veteran's 
inservice treatment for paranoid and lethal ideation was an 
early presentation of his current psychiatric disorder, 
depression not otherwise specified with recurrent episodes.


CONCLUSIONS OF LAW

1.  Chronic plantar fasciitis was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

2.  Depression not otherwise specified with recurrent 
episodes was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's entrance examination indicated that his 
psychiatric condition was normal.  He was found to have first 
degree pes planus.  However, he denied having any foot 
trouble.

In August 1990, the veteran was seen for complaints of 
depression.  He said that he had been feeling depressed for 
the past month.  He denied any previous psychiatric history.  
He endorsed suicidal ideation.  The veteran stated that he 
had concerns regarding multiple problems including his job, 
the murder of his brother, and the Gulf War.  He denied sleep 
disturbances, a change in appetite, and audio or visual 
hallucinations.  There were delusions of reference.  He said 
that he felt lonely, and that he became tearful.  His speech 
tone was normal.  His affect included occasional 
inappropriate smiling.  The assessment was depression and 
rule-out early schizophrenia.  

The veteran was admitted to the Camp Lejeune Naval Hospital 
for further observation.  A discharge report dated in 
September 1990 indicated that he did not reveal evidence of a 
psychotic thought disorder during his stay.  While he 
preferred to be alone, he did interact with select other 
patients.  He complained of increased stress at work.  He 
felt that his "NCOs" were trying to hold him "down."  He 
related the added stressors of his brother being murdered in 
December 1989 and his grandmother passing away in July 1990.  
Following a mental status examination and administration of a 
Minnesota Multiphasic Personality Inventory (MMPI), the 
veteran was diagnosed as having an occupational problem and a 
personality disorder not otherwise specified, mixed type with 
schizoid and paranoid features.  While his current condition 
was most consistent with a personality disorder, the examiner 
added that there was a possibility that the veteran's 
condition could deteriorate to a more psychotic state in the 
future.  

In December 1990, the veteran was presented to the mental 
health clinic for clearance to be sent overseas.  He related 
his problems with his command.  He said certain members of 
his command were prejudiced.  On mental status examination, 
his mood was sullen.  His affect was frustrated but ranging.  
The veteran's thoughts were linear and logical with no 
evidence of psychosis or delusions.  He denied suicidal or 
homicidal ideation.  The impression was personality disorder 
not otherwise specified with schizoid and paranoid features.  
The examiner noted that the veteran had been previously 
recommended for an administrative discharge for 
unsuitability, but that command had chosen to retain the 
veteran.

A treatment report dated in July 1991 indicated that the 
veteran was evaluated for complaints of depression with 
suicidal ideation.  His hospitalization in August 1990 was 
referenced.  The veteran stated he was not adjusting to the 
rules and regulations of his company, and that command was 
"messing with him."  He said he was also worried about his 
family back home.  He was tearful and obviously distraught.  
His speech was pressured.  His affect was flat.  He endorsed 
suicidal thoughts without homicidal threats.  The impression 
was depression/suicidal ideation and "deterioration" of his 
previous personality disorder diagnosis.

The veteran was seen for complaints of bilateral foot pain in 
September 1991.  He denied any trauma or history of foot 
problems.  As he was a cook, he stated that he was on his 
feet for most of the day.  On examination, the veteran was 
observed to have mild pes planus.  There was no edema, 
obvious deformity, discoloration, numbness, or tingling 
sensation.  He had good dorsiflexion and plantar flexion.  
There was no point tenderness.  X-rays of the feet showed a 
deformity of the right third metatarsal head.  The assessment 
was plantar fasciitis secondary to mild pes planus.

In March 1992, the veteran was evaluated for complaints of 
increased stress.  He said that he felt as if he was avoiding 
some unknown personal problem by over-involving himself in 
work.  He said that this led to him developing problems at 
work.  He was unable to identify his "problems."  He denied 
suicidal or homicidal ideation.  He described himself as 
being a loner.  The veteran's speech was fluent but positive 
for circumstantiality.  He had poor focus.  There was no 
evidence of illusions, hallucinations, or flight of ideas.  
His mood was stressed and angry.  His affect was flat.  While 
he blamed other for his problems, there was no true evidence 
of paranoia.  The impression was "personality disorder with 
degeneration under increased stress."  An addendum to this 
report indicated that the veteran did not desire mental 
health treatment.  In this regard, the examiner stated that 
the veteran was stable with no evidence of psychosis.

On a Report of Medical Examination pending discharge, the 
veteran's feet and psychiatric condition were determined to 
be normal.  He denied any problems with his feet.  His 
history of inservice treatment for depression and suicidal 
ideation was referenced.  In this regard, no evidence of 
suicidal ideation or dysthymia was found.

In January 1993, the veteran filed a claim for service 
connection for a personality disorder and a bilateral foot 
problem.  

Service connection for a personality disorder was denied in 
March 1993.  Acknowledging that the veteran had been treated 
and diagnosed as having a personality disorder inservice, the 
RO held that service connection could not be granted because 
a personality disorder was a congenital or developmental 
defect.  The RO also denied service connection for a 
bilateral foot disorder because there was no evidence of a 
current chronic disability.

In a statement dated in July 1993, the veteran asserted that 
his current bilateral foot problem was related to his 
military service.  Specifically, he maintained that his pes 
planus had been aggravated by his military duties.  He said 
he had been suffering from foot pain since his discharge.  
The veteran submitted statements from his mother and L.F. to 
support his claim.  Both individuals indicated that the 
veteran complained of bilateral foot pain following his 
discharge.  His mother also stated that the veteran's 
temperament had changed sine his military service.

In August 1993, the veteran was afforded a VA psychiatric 
examination.  His inservice treatment for and diagnosis of a 
personality disorder were discussed.  Based on a review of 
the medical records and a mental status examination, the 
diagnosis was schizoid personality disorder.  The examiner 
found that the condition was fairly severe, and that there 
was a possibility of it developing into a full-blown 
schizoaffective disorder sometime in the future.  However, 
the examiner stated that the veteran's condition pre-dated 
his military service and was not necessarily aggravated.

The veteran was also afforded a VA foot examination in August 
1993.  He gave a history of foot pain following prolonged 
standing.  He said the pain was localized to the metatarsal 
heads of both feet.  He stated that his foot problems had 
increased in severity since his discharge.  On examination, 
the veteran's feet appeared to be normal.  There was no 
evidence of skin changes.  There was full range of motion of 
both ankles without swelling, crepitance, or tenderness.  
There was no tenderness involving the intermetatarsal heads 
with compression or intractable plantar keratosis on the 
plantar surface of the feet.  There was some tenderness with 
compression of the second and third metatarsal heads from the 
plantar surface bilaterally.  X-rays revealed that the 
intermetatarsal angles between the first and second metatarsi 
were measured eight (8) degrees.  The impression was 
metatarsalgia by history with a totally normal examination.

By a rating action dated in September 1993, the claims for 
service connection for a personality disorder and a bilateral 
foot disorder were denied.  The RO found that there was no 
evidence that the veteran's personality disorder was 
aggravated by his military service.  Moreover, the RO 
determined that the veteran had failed to submit evidence 
that he currently suffered from bilateral plantar fasciitis.

Medical records from the Durham VA Medical Center (VAMC) 
dated from November 1993 to May 1994 show that the veteran 
received evaluations and treatment for increased stress.  In 
December 1993, the veteran was hospitalized due to complaints 
of homicidal ideation.  He stated that he had been in an 
argument with his brother, and that he wanted to kill him.  
In addition to homicidal ideation, he displayed signs of 
anhedonia and apathy with the symptoms of paranoid ideation.  
An MMPI showed data that was most often associated with a 
severe emotional disorder, most likely paranoid 
schizophrenia.  However, the discharge diagnosis was 
adjustment disorder, dysthymia.  A treatment note dated in 
April 1994 indicated that the veteran continued to receive 
treatment for dysthymia with low mood anger and irritability.

Service connection for a personality disorder was denied in 
June 1994.  Again, the RO stated that personality disorders 
were not, by law, designated as disabilities.  Moreover, the 
RO found that the evidence of record did not establish that 
an acquired psychiatric condition was manifested to a 
compensable degree within one (1) year of the veteran's 
discharge.  The veteran was furnished a supplemental 
statement of the case dated that same month.

In January 1995, the veteran was afforded a VA general 
medical examination.  He complained of severe bilateral foot 
pain.  He said he served as a cook in service, and that 
standing on his feet all day caused pain in the metatarsal 
heads of both feet.  After standing for one (1) hour, he 
stated he had severe pain in the plantar surfaces of both 
feet, near the metatarsal heads.  The veteran added that he 
often experienced pain in his ankles in the mornings.  On 
examination, his feet appeared normal.  Peripheral pulses 
were plus two (2) in both feet.  The veteran had a full range 
of motion of both ankles without swelling or tenderness.  
There was tenderness over the metatarsal heads of both feet 
with compression.  However, there was no evidence of calluses 
or deformity.  He said walking on his heels and toes was 
painful.  The heels had no structural abnormality.  The x-
rays from 1993 were referenced.  The diagnosis was 
metatarsalgia with tenderness to compression over the 
metatarsal heads.

The veteran was also afforded a VA psychiatric examination in 
January 1995.  He discussed the pressures and problems he 
experienced inservice and the problems he had been 
experiencing since his discharge.  He complained of not being 
able to get along with people and an inability to control his 
aggressiveness.  There was no evidence of a formal thought 
disorder.  He did present difficulty being trustful of 
others.  He also seemed quite withdrawn.  The diagnosis was 
personality disorder with paranoid and schizoid features.  
Again, it was believed that the veteran's condition could 
eventually develop into a more full-blown psychotic 
condition.

A December 1994 report from the Southside Community Services 
Board was associated with the claims folder.  The veteran was 
noted to be seeking an evaluation to determine if his 
military service caused his problems.  He said his problems 
included a conflict with authority figures, dreams of failure 
and being hurt by others, either visual hallucinations or 
paranoia about someone standing behind him and watching his 
every move, and anticipation of something bad happening to 
either himself or his mother.  Following a mental status 
examination and review of his social history, the veteran was 
diagnosed as having a delusional disorder, persecutory type 
and a borderline personality disorder.  His psychosocial 
stressors were found to be occupational and economic 
problems.  There were no findings that related his delusional 
disorder to his military service.

Service connection for a personality disorder was denied in 
April 1995.  Again, the RO indicated that personality 
disorders were not designated as disabilities for VA 
purposes.  A supplemental statement of the case was sent to 
the veteran in May 1995.

In August 1996, the RO informed the veteran that his claim 
was being certified to the Board for disposition.  He was 
advised that he had 90 days to submit additional evidence in 
support of his claim.

In September 1996, the veteran submitted a copy of a June 
1995 Social Security Administration decision that awarded him 
disability benefits.  The veteran's inservice and post-
service VA treatment was discussed in detail.  The 
administrative law judge found that the veteran was unable to 
work due to his personality disorder and adjustment disorder 
characterized by depressed mood.  There were no findings 
pertaining to the veteran's feet.

The matter was Remanded by the Board in May 1997.  The Board 
determined that a medical opinion was needed to determine 
whether the veteran's current complaints of foot pain were in 
any way related to those he experienced during his military 
service.  Further, in accordance with Clarkson v. Brown, 4 
Vet. App. 5565 (1993), the RO was instructed to obtain the 
records that were used by the Social Security Administration 
in its June 1995 decision.  The Board also observed that the 
RO had failed to promulgate a supplemental statement of the 
case following the veteran's January 1995 foot examination, 
and that the veteran had not waived RO consideration of that 
evidence.

Medical records from the Durham VAMC and Richmond VAMC dated 
from November 1993 to March 1997 reveal that the veteran 
continued to receive treatment for complaints of depression.  
Treatment notes from the Durham VAMC dated in August 1994 and 
October 1994 indicate that the veteran had a diagnosis of 
dysthymic disorder.  However, a January 1997 report from the 
Richmond VAMC diagnosed the veteran as only having a 
"possible" dysthymic disorder.  There were no findings that 
associated the veteran's psychiatric condition to his 
military service.

Copies of the medical records considered by the Social 
Security Administration in its 1995 decision were associated 
with the claims folder.  These records consisted of the 
veteran's service medical records, VA treatment records and 
examination reports, and the December 1994 evaluation report 
from the Southside Community Services Board.  These records 
were mostly duplicative of those that were previously 
considered by the RO.  However, there was a December 1993 
consultation report from a VA mental health clinic that 
diagnosed the veteran as having an adjustment disorder with 
mixed features versus depression not otherwise specified 
versus dysthymia.  He was also diagnosed as having a 
personality disorder not otherwise specified with schizoid 
and paranoid traits.

In April 1998, the veteran was afforded a VA psychiatric 
examination.  His pre-service, inservice, and post-service 
medical and psychological history was discussed in great 
detail.  There was no significant abnormality of psychomotor 
behavior or speech.  However, the veteran's thoughts were 
somewhat illogical at times with bizarre ideation.  He said 
that he felt that he had already died, and that he was just 
walking around the earth.  He stated God was taking him back 
through his life to show him his lessons.  The veteran's 
speech was quite monotone and his affect was very flattened.  
His mood appeared dull and bland.  

The diagnoses were depression, not otherwise specified with 
recurrent episodes; rule out current panic disorder and 
schizoaffective disorder; and personality disorder, likely 
schizoid and paranoid type.  The examiner said the veteran's 
overall mood was blunted but depressed by his report, and 
that he had ongoing symptoms of mild paranoia and an 
isolative schizoid lifestyle as well as episodes of 
depression and suicidal and homicidal ideation.  She stated 
that the veteran had a dysphoric mood that could develop into 
a more significant thought disorder such as schizoaffective 
disorder.  She further opined that it did appear that the 
veteran had a service-connected disability due to the fact 
that he had had three (3) hospitalizations for similar 
difficulties with paranoid and lethal ideation.  The examiner 
estimated that this was the early presentation of his current 
psychiatric disorder, recurrent depression.

By a rating action dated in August 1998, service connection 
for an acquired psychiatric disorder including depression and 
dysthymia was denied.  The RO found that the veteran's 
service medical records were negative for an acquired 
psychiatric disorder.  Moreover, the RO observed that the 
final inservice diagnosis was a personality disorder.

The veteran was afforded a VA foot examination in December 
1998.  He maintained that he developed foot problems 
inservice as a result of prolonged standing.  He said he 
developed pain on the plantar surface of both feet around the 
heels as well as the metatarsal heads.  He denied any trauma 
to his feet or legs.  He also denied any pre-existing or 
underlying medical condition that may have contributed to his 
foot problem.  Since his discharge, the veteran reported that 
the pain around the metatarsal heads was no longer present 
but that he continued to experience pain in his heels.  The 
examiner indicated that a review of the claims folder showed 
that the veteran was diagnosed as having plantar fasciitis 
and some degree of metatarsalgia in service, and that post-
service examinations found no "other" abnormalities.

An examination of the feet revealed a very mild degree of pes 
planus.  He had no abnormal skin lesion on the plantar 
surface of the feet.  There were no increased callosities or 
skin breakdown.  The arches were reasonable preserved except 
that the left arch seemed to be slightly flattened.  The 
veteran had a full range of motion of the ankle, toes, and 
metatarsophalangeal joints.  Both feet were supple and there 
was no point tenderness.  X-rays were essentially within 
normal limits.  The impression was history of recurrent pain 
involving both heels suggestive of chronic plantar fasciitis, 
presently asymptomatic.  The examiner stated there were no 
other pre-existing disease processes that would have been 
aggravated or contracted while in the military.

Service connection for bilateral foot problems, including 
plantar fasciitis and metatarsalgia, was denied in January 
1999.  The RO found that there was no medical evidence that 
established a relationship between the veteran's inservice 
complaints of foot pain with his post-service complaints.



II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b) (1998).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998).  Further, where a 
veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

A.  Bilateral Foot Disorder

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly 


developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

In this case, the veteran's service medical records show that 
the veteran was evaluated for complaints of foot pain in 
September 1991, and that he was diagnosed as having plantar 
fasciitis.  The veteran reported his bilateral foot problem 
in his original claim for VA compensation within a few months 
after his May 1992 discharge from service.  VA examinations 
conducted in August 1993 and January 1995 indicated that the 
veteran complained of bilateral foot pain.  He was diagnosed 
as having metatarsalgia in both instances.  Thereafter, in 
December 1998, a VA examiner found that the veteran's history 
of recurrent pain involving both heels was suggestive of 
chronic plantar fasciitis.

In view of the consistency between the veteran's contentions 
and the medical evidence presented, and the proximity of the 
veteran's filing of his claim to the date of his separation 
from service, the Board finds that the preponderance of the 
evidence favors the veteran's claim that bilateral plantar 
fasciitis was incurred in service.  Although not symptomatic 
when examined in December 1998, the examiner diagnosed 
history of recurrent pain, suggestive of chronic plantar 
fasciitis.  Accordingly, the preponderance of the evidence 
favors a grant of service connection for bilateral plantar 
fasciitis.

B.  Psychiatric Disorder

Again, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The evidence of record shows that the veteran had inservice 
psychiatric treatment on numerous occasions.  The record also 
reveals that a September 1990 psychiatric 


examination resulted in the diagnosis of a personality 
disorder not otherwise specified, mixed type with schizoid 
and paranoid features, and that an administrative discharge 
appears to have been recommended.  The Board also observes 
that this examination report specifically noted that the 
veteran's condition could deteriorate to a more psychotic 
state in the future.  In this regard, following additional 
service that included overseas duty, a July 1991 treatment 
report indicated that the veteran's previously diagnosed 
personality disorder had undergone a "deterioration."  A 
similar finding was made in May 1992.  Further, although no 
diagnosis of an acquired psychiatric disorder was shown on 
the veteran's examination prior to separation from service, 
the veteran's report of medical history did indicate a 
history of depression and suicidal ideation.

The Board notes that the evidence against the veteran's claim 
includes only the lack of any true diagnosis of an acquired 
psychiatric disorder during service and for a few years 
thereafter.  Since 1994, however, the record shows that the 
veteran has been treated for psychiatric problems diagnosed 
as depression and/or dysthymic disorder.  On VA examination 
in April 1998, the examiner tied the veteran's present 
diagnosis of recurrent depression to his period of service by 
indicating that the veteran's inservice psychiatric 
hospitalizations due to paranoid and lethal ideation were the 
early presentation of his current psychiatric disorder.

With evidence of inservice psychiatric problems, a current 
diagnosis of depression not otherwise specified with 
recurrent episodes, and competent medical evidence of an 
etiological tie between the current disorder and service, the 
Board concludes that the condition was incurred in service.  
Service connection for depression not otherwise specified 
with recurrent episodes is warranted.


ORDER

Entitlement to service connection for depression not 
otherwise specified with recurrent episodes is granted.



Entitlement to service connection for chronic bilateral 
plantar fasciitis is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

